Per Curiam.

Petitioner, in this action, is urging that he was found guilty of a crime for which he was not indicted. It is his contention that the original indictment contained only one count, that he was found not guilty on that count but that he was found guilty of raping another girl, and that the charge as to this girl was added as a second count to the indictment by amendment. He contends also that his indictment was not signed by the foreman of the grand jury.
To controvert petitioner’s allegations, respondent introduced into evidence a Xerox copy of the original indictment. This shows that the indictment contained two counts and was signed by the foreman of the grand jury. One of the counts named as the victim the girl he was found guilty of raping.
There is nothing in the record to substantiate petitioner’s contentions.

Petitioner remanded to custody.

Taet, C. J., Zimmerman, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.